


110 HR 722 IH: Increasing Access to Higher Education

U.S. House of Representatives
2007-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 722
		IN THE HOUSE OF REPRESENTATIVES
		
			January 30, 2007
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To increase the maximum Pell Grant.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Access to Higher Education
			 Act.
		2.Maximum pell
			 grant increaseParagraph
			 (2)(A) of section 401(b) of the Higher Education Act of 1965 (20 U.S.C.
			 1070(b)(2)(A)) is amended to read as follows:
			
				(2)(A)The amount of the
				Federal Pell Grant for a student eligible under this part shall be $4,810 for
				each of the academic years 2007–2008 through 2013–2014, less an amount equal to
				the amount determined to be the expected family contribution with respect to
				that student for that
				year.
					.
		
